Franklin App. No. 99AP-1322. On October 10, 2000, appellants filed this appeal from the judgment entered by the Court of Appeals for Franklin County in case No. 99AP-1322. Appellants’ notice of appeal states that the judgment was entered in the ease on August 23, 2000. It appearing to the court that the judgment was entered, as defined in S.Ct.Prac.R. II(2)(A)(l)(a), on August 22, 2000, the last day for filing a timely appeal of the judgment was October 6, 2000.
Whereas S.Ct.Prac.R. II(2)(A)(l)(b) prescribes that appellants’ failure to file within the requisite time period divests the Supreme Court of jurisdiction to hear the appeal,
IT IS ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed.